DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 10-11, 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 4, line 4, it is not clear as to what is meant by “each function.”
In claim 10, line 5, it is not clear as to what is meant by “each function.”
In claim 15, line 3, it is not clear as to what is meant by “each function.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7, 12-16, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassar (US 2020/0145616 A1) in view of Haubrich et al. (US 2017/0092269 A1, “Haubrich”).
As to claims 1, 12, Nassar discloses a method for processing a voice signal, applicable to a terminal, the method comprising: 
receiving a first voice signal when an interaction interface of a live streaming room is in a display state (video feed 226 and audio feed 226 are analyzed for interaction by a meeting participant, para. 0034); 
sending the first voice signal in response to determining that the first voice signal comprises a preset wake-up word (a wake word is received, para. 0035-0036); 
receiving a second voice signal in response to receiving an acknowledgement result from the server (a verbal command is received following the wake word, para. 0035-0036), wherein the acknowledgement result is intended to indicate that the server determines that the first voice signal comprises the preset wake-up word (an indication is presented that an interactive virtual meeting assistant 132 has been activated by the wake word, para. 0036); and 
responding to an interaction instruction corresponding to the second voice signal in the live streaming room (the verbal command is executed, para. 0037).
Nassar differs from claims 1, 12 in that it does not disclose sending the first voice signal to a server.  Haubrich teaches sending a voice command to a server for even more sophisticated and powerful processing of the voice command (para. 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassar with the above teaching of Haubrich in order to provide for improved voice command detection.
As to claims 2, 13, Nassar in view of Haubrich discloses: 
determining the interaction instruction based on the second voice signal (Nassar: phrase following the wake word is matched to a command supported by the interactive virtual meeting assistant 132, para. 0037); and 
responding to the interaction instruction in the live streaming room (Nassar: the command is executed in the meeting, para. 0037).
As to claims 3, 14, Nassar in view of Haubrich discloses: 
sending the second voice signal to the server (Haubrich: para. 0077); 
receiving a recognition result of the second voice signal from the server (Haubrich: para. 0077); and 
determining the interaction instruction based on the recognition result (Nassar: para. 0037).
As to claims 4, 15, Nassar in view of Haubrich discloses: 
determining an operation command and an operation object based on the interaction instruction, wherein the operation command corresponds to each function in the live streaming room (Nassar: commands issued by participants control virtual input/output devices, para. 0020, 0024, 0034, 0037); and 
controlling the operation object in the live streaming room based on the operation command (Nassar: para. 0020).
As to claims 5, 16, Nassar in view of Haubrich discloses: 
determining an operation command identifier based on the interaction instruction (Nassar: operation command phrase, para. 0037); and 
determining the operation command based on the operation command identifier (Nassar: phrase is matched to a command supported by the interactive virtual meeting assistant, para. 0037).
As to claims 7, 18, Nassar in view of Haubrich discloses: 
outputting wake-up success prompt information (Nassar: visual/audio/text representation is updated to indicate that the interactive virtual meeting assistant 132 has been activated by the wake word, para. 0036); 
acquiring a voice signal input by a user based on the wake-up success prompt information (Nassar: receiving a command phrase following the wake word, para. 0037); and 
determining the second voice signal based on the voice signal input by the user (Nassar: command phrase is matched to a command supported by the assistant, para. 0037).
Claim(s) 6, 8, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassar in view of Haubrich, as applied to claim 1 above, and further in view of Smith (US 7668968 B1).
Nassar in view of Haubrich differs from claims 6, 17 in that it does not disclose: 
generating a plurality of first data packets by encapsulating the first voice signal based on a preset duration; 
generating a plurality of second data packets by adding a sequence identifier to each of the plurality of first data packets; and 
sending the plurality of second data packets to the server.
Smith teaches adding sequence numbers to packets, each packet containing coded voice data for an equal, fixed time period of 20ms in order to re-order the packets when they arrive with varying network delays and to detect missing packets (col. 2, lines 32-41).  Since Nassar teaches communication over a packet network (Nassar: para. 0016), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassar in view of Haubrich with the above teaching of Smith in order to compensate for routing delays/challenges and network problems, as taught by Smith (col. 1, lines 47-65).
As to claim 8, Nassar discloses method for processing a voice signal, the method comprising: 
generating an acknowledgement result in response to determining that the first voice signal comprises a preset wake-up word, wherein the acknowledgement result is intended to indicate that the first voice signal comprises the preset wake-up word (an indication is presented that an interactive virtual meeting assistant 132 has been activated by a detected wake word, para. 0035-0036); and 
sending the acknowledgement result to the terminal (indication is presented to participant I/O device, e.g. display 208, virtual speaker 210, para. 0033-0034, 0036).
Nassar differs from claim 8 in that it does not disclose processing the voice signal at a server.  Haubrich teaches sending a voice command to a server for even more sophisticated and powerful processing of the voice command (para. 0077).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassar with the above teaching of Haubrich in order to provide for improved voice command detection.
Nassar in view of Haubrich further differs from claim 8 in that it does not disclose: 
receiving a plurality of second data packets from a terminal, wherein each of the plurality of second data packets carries a sequence identifier; 
splicing the plurality of second data packets according to sequences identified by the sequence identifiers carried by the plurality of second data packets to acquire a first voice signal.
Smith teaches receiving packetized voice data and using the sequence numbers to re-order the packets when they arrive with varying network delays (col. 2, lines 42-44).  Since Nassar teaches communication over a packet network (Nassar: para. 0016), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassar in view of Haubrich with the above teaching of Smith in order to compensate for routing delays/challenges and network problems, as taught by Smith (col. 1, lines 47-65).
As to claim 9, Nassar in view of Haubrich and Smith discloses: 
receiving a second voice signal from the terminal (Nassar: receiving a command phrase following the wake word, para. 0037); 
determining a recognition result based on the second voice signal (Nassar: command phrase is matched to a command supported by the assistant, para. 0037); and 
sending the recognition result to the terminal (Nassar: the command is executed in the meeting, para. 0037).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nassar in view of Haubrich and Smith, as applied to claim 9 above, and further in view of Miller et al. (US 2016/0372112 A1, “Miller”).
Nassar in view of Haubrich and Smith discloses: 
determining an operation command and an operation object, wherein the operation command corresponds to each function in a live streaming room (Nassar: commands issued by participants control virtual input/output devices, para. 0020, 0024, 0034, 0037); 
determining the recognition result based on the operation command and the operation object (Nassar: para. 0020), 
but differs from claim 10 in that it does not disclose: 
determining semantic information based on the second voice signal and determining an operation command and an operation object based on the semantic information.
Miller teaches performing semantic natural language processing of a voice command to determine the command and the executing device or application (para. 0006-0007, 0020, 0028-0030, 0034-0036, 0049).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nassar in view of Haubrich and Smith with the above teaching of Miller in order to provide improved voice command operations.
As to claim 11, Nassar in view of Haubrich, Smith and Miller discloses: determining an operation command identifier corresponding to the operation command, and combining the operation command identifier and the operation object into the recognition result (Miller: para. 0035-0036).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cartwright et al. (US 2020/0202849 A1) teach voice command words having semantic meaning and determining the command and target object.  Kumar (US 2019/0189117 A1) teach a video conference meeting using a virtual assistant.  Alvarez (US 2019/0080374 A1) teach virtual gifting during a live chat.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA L WOO whose telephone number is (571)272-7512. The examiner can normally be reached Monday - Friday, 9 a.m. to 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Stella L. Woo/            Primary Examiner, Art Unit 2652